Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We have issued our report dated April 30, 2012, with respect to the financial statements of GreenHaven Commodity Services, LLC (the “Company”) included in the Form 8-K of GreenHaven Continuous Commodity Index Fund (the “Fund”) as of December 31, 2011 and 2010 and for the three years in the period then ended. We hereby consent to the incorporation by reference of said reports in the Registration Statements of the Fund on Form S-3 (File No. 333-170917, effective January 14, 2011). /s/ GRANT THORNTON LLP Atlanta, Georgia April 30, 2012
